MEMORANDUM **
California state prisoners Lance Christopher Badgett, John Badgett, Barry Wi*680ley and Forrest Richardson (“appellants”), appeal pro se from the district court’s judgment dismissing their 42 U.S.C. § 1983 action as barred under Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Whitaker v. Garcetti, 486 F.3d 572, 579 (9th Cir.2007), and we affirm.
The district court properly dismissed appellants’ action challenging the duration of their confinement. See Heck, 512 U.S. at 486, 114 S.Ct. 2364 (explaining that a civil tort action is not the appropriate vehicle for challenging the validity of a criminal conviction or sentence).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.